Citation Nr: 0308242	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for erythema nodosum, 
claimed as secondary to service-connected Hodgkin's disease.

2.  Entitlement to service connection for arthritis, claimed 
as arthritis secondary to service-connected Hodgkin's 
disease.

3.  Entitlement to service connection for plantar fasciitis, 
claimed as secondary to service-connected Hodgkin's disease.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied the claims now on appeal.

The issues of entitlement to service connection for 
arthritis, claimed as secondary to service-connected 
Hodgkin's disease, and entitlement to service connection for 
plantar fasciitis, claimed as secondary to service-connected 
Hodgkin's disease, are the subject of the REMAND appended to 
the decision below.


FINDING OF FACT

The veteran's erythema nodosum is causally related to his 
Hodgkin's disease.


CONCLUSION OF LAW

Erythema nodosum is proximately due to and the result of a 
service-connected disease.  38 U.S.C.A. §§ 1110, 5107 (West  
2002); 38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board grants in full the benefits 
with respect to the issue decided in this case.  Under these 
circumstances, there is no prejudice to the veteran in 
adjudicating the claim without further discussion of the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

The veteran contends that he has erythema nodosum secondary 
to service-connected Hodgkin's disease. 

A July 1997 VA treatment note signed by a VA rheumatology 
section chief indicates that the veteran was known to have a 
history of Hodgkin's disease with recent onset of erythema 
nodosum with associated arthritis/periarthritis (plantar 
fasciitis) limited to the lower extremities when first seen a 
week ago.  He now had lesions of the upper extremities as 
well.  The veteran's recurrent Hodgkin's disease was noted to 
have been associated with erythema nodosum.  Subsequent 
treatment and evaluation indicated that the veteran's 
Hodgkin's disease had recurred.  Biopsies were most 
compatible with erythema nodosum.

At a January 1998 VA examination, the veteran was noted to 
have scattered nodular areas of hyperpigmentation which were 
apparently residuals of his previous erythema nodosum. 

At a January 1998 VA orthopedic examination the diagnoses 
included Hodgkin's disease, in treatment, with erythema 
nodosum.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The record leaves no doubt that the veteran has had erythema 
nodosum as a consequence of a service-connected disease.  The 
condition has been specifically  diagnosed as attributable to 
his Hodgkin's disease.  A disability "shall be service 
connected" when it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Erythema nodosum has not been evident on medical records 
dated in more recent years.  The question thus arises as to 
whether the veteran has the disability in question currently 
but it is apparent that the skin complication of Hodgkin's 
disease is subject to exacerbations and remissions.  The 
Board finds that the evidence is at least in equipoise as to 
whether the veteran has erythema nodosum caused by his 
Hodgkin's disease.  Accordingly, secondary service connection 
for erythema nodosum is warranted. 


ORDER

Entitlement to service connection for erythema nodosum, as 
secondary to Hodgkin's disease, is granted. 


REMAND

The Board notes that the last statement of the case or 
supplemental statement of the case with respect to the issues 
of entitlement to service connection for arthritis, and 
service connection for plantar fasciitis, both claimed as 
secondary to service-connected Hodgkin's disease, was a 
statement of the case issued in July 1999.  Additional 
relevant medical records have been received at the RO since 
that time.  
If the statement of the case was prepared before the receipt 
of additional evidence, a supplemental statement of the case 
(SSOC) will be furnished to the veteran as provided in 38 
C.F.R. § 19.31 (2002) unless the additional evidence is 
duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a) (2002).  In this case, the evidence 
consists of VA treatment records and examination reports, 
some of which is relevant to the claims that remain in 
appellate status.  Therefore, in accordance with 38 C.F.R. § 
19.37(a), this claim is returned to the RO for consideration 
and the issuance of an SSOC.



Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should readjudicate the claims for 
service connection for plantar fasciitis 
and arthritis as secondary to Hodgkin's 
disease, and provide to the veteran a 
supplemental statement of the case, which 
reflects consideration of all of the 
additional relevant evidence, and the 
opportunity to respond.  If the RO 
considers the benefits sought on appeal 
as having been granted, the RO should 
state its reasons for so finding in the 
supplemental statement of the case, thus 
giving the veteran an opportunity to 
determine if he accepts the RO's 
reasoning or to otherwise respond to, or 
disagree with, that finding.

If the benefits sought on appeal are not granted, the case 
should then be returned to the Board for final appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002).  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

